52 F.3d 333
75 A.F.T.R.2d 95-1730, 95-1 USTC  P 50,267
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Yousef KOULIBALY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 94-70581.
United States Court of Appeals, Ninth Circuit.
Submitted April 4, 1995.*Decided April 10, 1995.

Before:  BROWNING, SNEED and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Taxpayer Yousef Koulibaly appeals pro se the tax court's summary judgment for the Commissioner of the Internal Revenue Service in Koulibaly's petition for redetermination of income tax deficiencies and additions to tax asserted against him by the Commissioner for the tax years 1981 through 1986.  We have jurisdiction to review final orders of the tax court under 26 U.S.C. Sec. 7482.  Our review is de novo, Estate of Schnack v. Commissioner, 848 F.2d 933, 935 (9th Cir.1988), and we affirm.


3
Koulibaly contends that summary judgment was improper because genuine issues of material fact remain for trial.  We disagree.


4
The Commissioner's deficiency determination is entitled to a presumption of correctness if it is supported by some substantial evidence of a taxpayer's unreported income.  Rapp v. Commissioner, 774 F.2d 932, 934 (9th Cir.1985).  The burden then shifts to the taxpayer to produce evidence in tax court showing that the Commissioner's determination is incorrect.  Edelson v. Commissioner, 829 F.2d 828, 831 (9th Cir.1987).


5
Here, Koulibaly did not present any evidence to counter the Commissioner's determination, and thus did not sustain his burden of showing that the Commissioner's determinations were incorrect.  See id.   Koulibaly failed to articulate clear and concise assignments of each error committed by the Commissioner and clear and concise statements of the facts supporting each assignment of error, as required.  See 26 U.S.C. Sec. 7453;  Tax Ct.R. 34(b)(4) & (5).  The fact that Koulibaly appeared pro se does not excuse his failure to comply with the tax court's orders and rules.  Carter v. Commissioner, 784 F.2d 1006, 1008-09 (9th Cir.1986).  Koulibaly's contention that he was unable to respond to the summary judgment motion because prison authorities confiscated materials from his cell is unsupported by any affidavits or other evidence indicating what relevant records or legal materials were missing, and is contradicted by the prison authorities.


6
The tax court's award of summary judgment for the Commissioner is therefore


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3